Title: From George Washington to John Hanson, 21 March 1782
From: Washington, George
To: Hanson, John


                        
                              21 March 1782
                        
                        I feel, very sensibly, this fresh assurance of the esteem & confidence of Congress; and thank them
                            most cordially for their good wishes & recommendation of me to the protection of divine Providence.
                        I beg leave to repeat, that nothing within the compass of my abilities, and which depend upon the closest
                            attention, shall be wanting on my part to answer the expectation of Congress the ensuing Campaign.
                        Note, the above was the answer to the Inclosed, delivered from the Chair of Congress.

                    